Citation Nr: 0712354	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-40 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service connected 
hemorrhoids, currently evaluated at zero percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1959 to December 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied an increased rating for service connected 
hemorrhoids, evaluated at zero percent.  The RO issued a 
notice of the decision in May 2003, and the veteran timely 
filed a Notice of Disagreement (NOD) in September 2003.  
Subsequently, in September 2004 the RO provided a Statement 
of the Case (SOC), and thereafter, in November 2004, the 
veteran timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in May 2005, and 
continued the noncompensable evaluation in a June 2005 
correspondence.

The veteran did not request a hearing on this matter.

In his April 2007 Brief, the veteran, through his accredited 
representative, raised a secondary service connection claim, 
namely, that he has a bilateral knee disability caused by his 
service connected foot disability and attendant altered gait.  
The Board refers this matter to the RO for further action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  Specifically, as stated in his April 2007 Brief, the 
veteran maintains that his hemorrhoid symptoms have worsened.  
See Brief at 2.  In addition, he claims that during a medical 
examination of his hemorrhoids in April 2004 by Dr. M.S., he 
was not then experiencing an active flare of this disorder 
manifested by pain and bleeding, and therefore, this exam did 
not reflect the true nature of the disability's severity, 
which is prone to periods of activity and inactivity.  See 
Brief at 2; VA Form 9 (November 2004) ("My hemorrhoids 
fla[re] up occasionally and are very painful at that time. . 
. .[It] take[s] 2 to 3 days before I can resume a normal day.  
Bleeding occurs . . . .").  The Board notes that "when a 
claimant submits a claim for a disease cyclical in the 
manifestation of its symptoms . . . VA must conduct an 
examination during the active stage of the disease."  Bruce 
v. West, 11 Vet. App. 405, 410 (1998); accord Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed," and remanding case with direction to 
provide a VA examination during the active stages of the 
veteran's disability, which fluctuated between periods of 
activity and inactivity).  While the Board recognizes that 
the most recent private medical record, dated April 2005 by 
Dr. J.M.P., indicates that the veteran had only an external 
hemorrhoidal tag at 11 o'clock, without a notation of other 
signs, which could weigh against his claim for an increased 
rating, there is no indication that this exam occurred during 
a flare-up.  Moreover, the Board finds significant that this 
April 2005 medical report focused on an assessment of the 
veteran's back disability, not his hemorrhoidal disorder, 
which therefore leads the Board to question the thoroughness 
and detail of the rectal examination.  Because the veteran 
has claimed that his hemorrhoid disorder has worsened and is 
prone to flares with bleeding, the Board determines that a 
more recent examination during an active period of the 
disorder is warranted.  Id.; see also 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(c)(4)(2006); 
Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).   

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
examination for the purpose of 
determining the current severity of his 
service connected hemorrhoids.  

To the extent possible, the examination 
should be conducted during an active or 
flare-up period of the disorder.

The examination should include a clear-
cut description of the veteran's current 
symptoms, flares, clinical findings or 
manifestations, and diagnoses referable 
to hemorrhoids.  The examiner should 
specifically indicate whether the 
hemorrhoids are large or thrombotic, 
irreducible with excessive redundant 
tissue, or evidence frequent recurrences.  
He or she should further indicate whether 
persistent bleeding occurs, and whether 
there are fissures associated with the 
veteran's hemorrhoids.  The clinician 
should also indicate whether the veteran 
has anemia associated with the 
hemorrhoids.  

In addition, the clinician should comment 
on the existence of any fecal 
incontinence, soiling, the use of a pad, 
and other related factors.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).





